Title: To Thomas Jefferson from Jacob Dunbaugh, 4 October 1807
From: Dunbaugh, Jacob
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Richmond Octr. 4th. 1807
                        
                        Although extremely unwilling to intrude upon your precious time, or to call off your attention from the great
                            concerns in which you are engaged, to the afairs of an obscure individual, being only a Sergeant in the Army of the United
                            States; Yet my present dangerous situation, produced by the evidence which my duty compelled me to deliver in the case of
                            Mr. Burr, will justify me in seeking for your protection against the opression with which I have been menaced in
                            consequence of that evidence.
                        The substance of my testimony has been published and I presume has reached your eye, and although I am
                            conscious that it contains nothing but strict truth, which my oath obliged me to deliver, yet as some parts of it appear
                            to affect Captain Bissel, who is my superior officer, he has threatened me with severe punishment, which I have no doubt
                            but he will inflict whenever I am within his power or influence. Under these aprehensions I have written to the Secretary
                            at War, requesting my discharge from the service on condition of my providing a suitable person to supply my place, should
                            I fail in this Application, my situation will be extremely perilous; and I do most firmly believe that my life will be in great danger from the resentment of Capt. Bissel or some others under his
                            influence. But I should not be aprehensive of any danger in continuing in the service for the remainder of my time, which
                            is little more than two years, provided I could be so stationed that I should be constantly within the immediate
                            protection of the Government.
                        I have thus Sir, stated to you my present situation and Aprehensions, fully satisfied that it is suficient
                            for you to know them in order to my procuring the relief or protection which may be the most proper in the case. 
                  With
                            Humble respect Your Obt Servt.
                        
                            Jacob Dunbaugh
                            
                        
                    